Per Curiam.
The law as stated in the opinion of Parher, J., speaking for the Court, on the former appeal, Ellison v. Hunsinger, 237 N.C. 619, 75 S.E. 2d 884, is the law of this case. What is there said needs no amplification or clarification.
On this record it is crystal clear that the appellants received for storage forty-three bales of cotton belonging to the plaintiff. When they issued the warehouse certificates without complying with the requirements of *796the statute or making any investigation as to the ownership of the cotton, they rendered its legal return to the plaintiff beyond the pale of possibility. They have failed to offer any legal justification for their failure to account to him for that which is his. The court below concluded that under these circumstances the appellants are indebted to plaintiff, as a matter of law, in a sum equal to the fair market value of the cotton at the time they received it and entered judgment accordingly. We concur. Therefore, the judgment entered is
Affirmed.